DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Pieronek (US20200282965A1).

	Claim.1 Pieronek discloses a method for controlling the braking of a towed vehicle using a towing vehicle see at least abstract, a system and method of controlling individual trailer brakes on a towed trailer), the method comprising: receiving, at or by a brake actuator ECU (see at least fig.1-3, element 101 is a trailer, element 102, brake actuator controller, element 202 is a brake controller, p20, a brake actuator controller 102 for trailers utilizing individually controlled brakes where function within this invention may be located within one of more control devices), deceleration data of the towing vehicle (see at least fig.1-4, 12-13, p51, p38); sensing, using a sensor, a longitudinal deceleration of the towed vehicle (see at least fig.1-4,  a wheel sensor (306,307,308,309), p67, the desired longitudinal braking force to reduce a trailer forward velocity and the desired tangential force to eliminate trailer sway); generating, at or by the brake actuator ECU, a brake signal based on the deceleration data and the longitudinal deceleration; sending the brake signal from the brake actuator ECU to an electric motor of a brake actuator of the towed vehicle; and applying, by the brake actuator, a hydraulic pressure to brakes of towed vehicle based on the brake signal (see at least fig. 1-12 p20-22, brake actuator controller (102) where said brake actuator controller may not include wheel sensor interfaces, utilizes a blue wire interface (109) capable of monitoring the blue wire interface voltage and capable of receiving a PWM signal, p28-30, p71-73, a setpoint KPH table within the brake actuator controller determined utilizing the vehicle speed or may be received in a network message from tow vehicle, p2, towed trailer electric braking system utilize in vehicle, or on trailer, brake controllers that generate braking pluses which are applied to the trailer braking system, an existing hydraulic trailer antilock braking system applies braking force proportional to said braking pulses to all brakes, p34).
	Claim.2 Pieronek discloses receiving wheel speed data, at the brake actuator ECU, from a wheel speed sensor located at each wheel, determining, using a wheel sensor, whether any of the wheels are slipping or are locked; and reducing, by the brake actuator, the hydraulic pressure to the brake of the wheel that is slipping or is locked to maintain anti-lock braking of the towed vehicle (see at least fig.1-12, a wheel sensor (306,307,308,309), p67, the desired longitudinal braking force to reduce a trailer forward velocity and the desired tangential force to eliminate trailer sway, p20-22, brake actuator controller (102) where said brake actuator controller may not include wheel sensor interfaces, utilizes a blue wire interface (109) capable of monitoring the blue wire interface voltage and capable of receiving a PWM signal, p28-30, p71-73, a setpoint KPH table within the brake actuator controller determined utilizing the vehicle speed or may be received in a network message from tow vehicle, p2, towed trailer electric braking system utilize in vehicle, or on trailer, brake controllers that generate braking pluses which are applied to the trailer braking system, an existing hydraulic trailer antilock braking system applies braking force proportional to said braking pulses to all brakes, p34).
	Claim.3 Pieronek discloses further comprising receiving a remote brake signal from an ECU of the towing vehicle based on an autonomous braking of the towing vehicle (see at least fig.1-4, p2, monitors all wheels sensors then independently reduce a brake pressure when a wheel speed slows below a release threshold and reapplies a released brake once wheel speed approaches the trailer speed, p28).
	Claim.11 Pieronek discloses a method for controlling the braking of a towed vehicle using a towing vehicle (see at least abstract, a system and method of controlling individual trailer brakes on a towed trailer), the method comprising: generating, at or by a trailer brake control unit (see at least fig.1-3, element 101 is a trailer, element 102, brake actuator controller, element 202 is a brake controller, p20, a brake actuator controller 102 for trailers utilizing individually controlled brakes where function within this invention may be located within one of more control devices), a pulse-width modulated (PWM) signal proportional to a brake pressure, a deceleration or a manual input of the towing vehicle (see at least fig.1-3, p29, a traditional brake controller providing traditional (PWM) braking pluses to said brake actuator controller, brake controller generated pluses to the brake outputs, p38); mapping, at or by a trailer brake control ECU, the PWM signal to a corresponding deceleration request; receiving, at or by a brake actuator ECU, the deceleration request; transmitting the deceleration request to an electric motor of a brake actuator of the towed vehicle; and applying, by the brake actuator, a hydraulic pressure to brakes of the towed vehicle based on the deceleration request (see at least fig. 1-12 p20-22, brake actuator controller (102) where said brake actuator controller may not include wheel sensor interfaces, utilizes a blue wire interface (109) capable of monitoring the blue wire interface voltage and capable of receiving a PWM signal, p28-30, p71-73, a setpoint KPH table within the brake actuator controller determined utilizing the vehicle speed or may be received in a network message from tow vehicle, p2, towed trailer electric braking system utilize in vehicle, or on trailer, brake controllers that generate braking pluses which are applied to the trailer braking system, an existing hydraulic trailer antilock braking system applies braking force proportional to said braking pulses to all brakes, p34).
	Claim.12 Pieronek discloses wherein the mapping the PWM signal to a corresponding deceleration request is performed using a lookup table or an equation (see at least fig.1-3, p29, a traditional brake controller providing traditional (PWM) braking pluses to said brake actuator controller, brake controller generated pluses to the brake outputs, p38, p21-22).
	Claim.13 Pieronek discloses further comprising: receiving wheel speed data, at the trailer brake control ECU, from a wheel speed sensor located at each wheel; I5269-46900 determining. using a wheel sensor, whether any of the wheels are slipping or are locked: and reducing, by the brake actuator. the hydraulic pressure to the brake of the wheel that is slipping or is locked to maintain anti-lock of the towed vehicle (see at least fig.1-12, a wheel sensor (306,307,308,309), p67, the desired longitudinal braking force to reduce a trailer forward velocity and the desired tangential force to eliminate trailer sway, p20-22, brake actuator controller (102) where said brake actuator controller may not include wheel sensor interfaces, utilizes a blue wire interface (109) capable of monitoring the blue wire interface voltage and capable of receiving a PWM signal, p28-30, p71-73, a setpoint KPH table within the brake actuator controller determined utilizing the vehicle speed or may be received in a network message from tow vehicle, p2, towed trailer electric braking system utilize in vehicle, or on trailer, brake controllers that generate braking pluses which are applied to the trailer braking system, an existing hydraulic trailer antilock braking system applies braking force proportional to said braking pulses to all brakes, p34).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek (US20200282965A1) as applied to claim 1, 11 above, and further in view of Cekola (US20180079395A1).
Claim.4 Pieronek does not discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning.
However, Cekola discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning (see at least fig.1,6, p43, the brake control unit 100 can also send out information on the brake control unit 100 status (e.g. amount of braking induced, type of algorithm selected, gain settings, etc.), status of a trailer, diagnostic information, or the like via the towing vehicle’s communication bus as output 140, these messages may be displayed on the display 130, p67, braking available based on specific towed vehicle loading, towed vehicle tire an brake conditions, and road conditions, p69). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning by Cekola in order to generates an output signal to the brakes of a towed vehicle directly related to a variety of inputs signals sent from the towing vehicle (see Cekola’s abstract).
Claim.14 Pieronek does not discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning.
However, Cekola discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning (see at least fig.1,6, p43, the brake control unit 100 can also send out information on the brake control unit 100 status (e.g. amount of braking induced, type of algorithm selected, gain settings, etc.), status of a trailer, diagnostic information, or the like via the towing vehicle’s communication bus as output 140, these messages may be displayed on the display 130, p67, braking available based on specific towed vehicle loading, towed vehicle tire an brake conditions, and road conditions, p69). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a display or an interface integrated within the towing vehicle and configured to display a message indicating whether the brakes of the towed vehicle are weak, fading, worn out or non-functioning by Cekola in order to generates an output signal to the brakes of a towed vehicle directly related to a variety of inputs signals sent from the towing vehicle (see Cekola’s abstract).
Claim(s) 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek (US20200282965A1) as applied to claim 1, 11 above, and further in view of Wirthlin (US20130253814A1).
Claim.5 Pieronek does not discloses further comprising providing a strain sensor connected to an electronic unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle.
However, Wirthlin discloses further comprising providing a strain sensor connected to an electronic unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle (see at least fig.1, 4,22-23, p65, strain sensor 70, 72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a strain sensor connected to an electronic unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).
Claim.6 Pieronek does not discloses further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle.
However, Wirthlin discloses further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle (see at least fig.1,22-23, abstract, strain gauges are strategically located on the transducer and information regarding the towed vehicle are send to a display,  a receiver for receiving transmitted data from the transducer reflective of the towed vehicle measured and calculated parameter so that a user can view the tongue weight in practically real time as well as other parameters relating to loading and towing, p93).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).
Claim.7 Pieronek does not discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle.
However, Wirthlin discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle (see at least fig.1,22-23, abstract, strain gauges are strategically located on the transducer and information regarding the towed vehicle are send to a display,  a receiver for receiving transmitted data from the transducer reflective of the towed vehicle measured and calculated parameter so that a user can view the tongue weight in practically real time as well as other parameters relating to loading and towing, p65,  p93-95, p149, p14, the crossbar for connection to a drawbar to thereby couple a trailer to the tow vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).
Claim.15 Pieronek does not discloses further comprising providing a strain sensor connected to a trailer brake control unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle.
However, Wirthlin discloses further comprising providing a strain sensor connected to a trailer brake control unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle (see at least fig.1, 4,22-23, p65, strain sensor 70, 72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a strain sensor connected to a trailer brake control unit of the towing vehicle and configured to be attached to a towing rod or bar that is used to connect the towing vehicle to the towed vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).

Claim.16 Pieronek does not discloses further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle.
However, Wirthlin discloses further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle (see at least fig.1,22-23, abstract, strain gauges are strategically located on the transducer and information regarding the towed vehicle are send to a display,  a receiver for receiving transmitted data from the transducer reflective of the towed vehicle measured and calculated parameter so that a user can view the tongue weight in practically real time as well as other parameters relating to loading and towing, p93).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising continually or periodically monitoring the strain sensor in real-time to determine when excessive strain is being placed on the towing rod or bar to send a signal to the brake actuator ECU to increase or decrease the braking of the towed vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).
Claim.17 Pieronek does not discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle.
However, Wirthlin discloses further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle (see at least fig.1,22-23, abstract, strain gauges are strategically located on the transducer and information regarding the towed vehicle are send to a display,  a receiver for receiving transmitted data from the transducer reflective of the towed vehicle measured and calculated parameter so that a user can view the tongue weight in practically real time as well as other parameters relating to loading and towing, p65,  p93-95, p149, p14, the crossbar for connection to a drawbar to thereby couple a trailer to the tow vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek to include further comprising providing a display or an interface integrated within the towing vehicle and configured to display strain information, from the strain sensor. the strain information including how much strain is being placed on the towing rod or bar. whether the braking of the towed vehicle should be increased, decreased or is correct or whether a key is connected to or has been disconnected from a switch indicating that the towed vehicle has been disconnected from the towing vehicle by Wirthlin in order to for determining the tongue weight and total weight of a towed vehicle (see Wirthlin’s abstract).
Claim(s) 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek (US20200282965A1), and Wirthlin (US20130253814A1) as applied to claim 7, 15 above, and further in view of Albright (US20140288795A1).
	Claim.8 Pieronek and Wirthlin do not discloses further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch.
	However, Albright discloses further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state,  p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek and Wirthlin to include further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
	Claim.9 Pieronek and Wirthlin do not discloses further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch.
However, Albright discloses further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state, p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek and Wirthlin to include further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
	Claim.10 Pieronek and Wirthlin do not discloses further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal.
However, Albright discloses further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state,  p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek and Wirthlin to include further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
Claim.18 Pieronek and Wirthlin do not discloses further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch.
	However, Albright discloses further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state,  p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek  and Wirthlin to include further comprising displaying a message on the display or the interface indicating that the towed vehicle has been disconnected from the towing vehicle when the key has been disconnected from the switch by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
	Claim.19 Pieronek and Wirthlin do not discloses further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch.
However, Albright discloses further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state, p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek and Wirthlin to include further comprising transmitting a disconnect signal to the brake actuator ECU when the key has been disconnected from the switch by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
	Claim.20 Pieronek and Wirthlin do not discloses further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal.
However, Albright discloses further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal (see at least fig.1A-3, p33, a trailer icon 210 that uses an operator notification system to indicate a connected and disconnected state, e.g., green state symbolizing the connected state and a red state symbolizing a disconnected state,  p65-67, p71-74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Pieronek and Wirthlin to include further comprising automatically sending or transmitting a stop signal to the electric motor of the brake actuator and automatically activating brake lights of the towed vehicle when the brake actuator ECU receives the disconnected signal by Albright in order to for controlling braking of a towed vehicle (see Albright’s abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662